      Case 1:19-cv-11100-LAK-SDA Document 16 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mark Ward,                                                               5/14/2020
                                Plaintiff,
                                                             1:19-cv-11100 (LAK) (SDA)
                    -against-
                                                             ORDER
 Innosub USA, et al.,

                                Defendants.




STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the Plaintiff held today, and for the reasons stated

on the record, it is ORDERED that no later than May 28, 2020, Plaintiff shall file a letter setting

forth the status of proceedings with respect to each defendant, namely, the status of service,

settlement discussions, and/or default. If Plaintiff decides to do so, Plaintiff shall concurrently

with his status letter, file a motion, properly supported with a memorandum of law and

declaration or affidavit, seeking permission to serve certain defendants by email.

SO ORDERED.

DATED:         New York, New York
               May 14, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
